—Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered March 14, 1996, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention on appeal that he did not knowingly and intelligently agree to an enhanced sentence in the event that he failed to appear for sentencing is without merit (see, People v Fields, 197 AD2d 633).
The defendant’s claim that the enhanced sentence was excessive is similarly without merit (see, People v Kazepis, 101 AD2d 816). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.